Greenbaum, J.
It appears in this case that the temporalities of the church, as distinguished from its spiritual control, are managed by a board of trustees elected from those qualified to vote in accordance with the provisions of law (chap. 97, Laws of 1902, subd.. 6, § 40), and that said trustees are the trustees of the corporation (subd. 7). It is the implied duty of the trustees to prevent any diversion of the property of the corporation, and, therefore, to see to it that no one shall act with them as trustee who may have become disqualified, or who has no legal right to act in conjunction with them in the control of the temporalities of the corporation. The majority of the trustees may sue in the name of the corporation to prevent any illegal interference with the property of the corporation, and if the trustees are in hostility to its interests or refuse to take proper action looking to the legal protection of its rights, “ any private member of the corporation might bring suit for the benefit of himself and the other members, but in such case it would be necessary to sue in his own name, and make the trustees and the corporation defendants.” First Reformed Presbyterian Church v. Bowden, 14 Abb. N. C. 356, 361. “ The right of civil courts to interfere in ecclesiastical matters is considerably limited. The general rule is that such right exists only where there are conflicting claims to church property or funds or the *175use of them, or where civil rights are involved.” Rector of St. James’ Church v. Huntington, 82 Hun, 125, 131., The unfortunate differences existing between the defendants and the session, who constitute the spiritual head of the corporation, cannot he the subject of judicial review in this action. Assuming that the judgment rendered by the session against the defendants operates to disqualify them as voting members, and, therefore, from continuing as trustees while under the ban of the session, although previously legally elected as trustees, then it, would seem to be the duty of the remaining trustees to protect the temporalities of the church by talcing such action as would protect the corporation from the unlawful control of persons who are no longer entitled to act as trustees. There is no allegation in the complaint or in the moving affidavits that the other trustees have refused to act in the premises, and it affirmatively appears that this action is brought by the ruling elders and members of the session in their name and that of the corporation. Under the circumstances it is evident that the session has no legal power to institute this action in the name of the corporation or in their own name, and the court cannot consider the legal status of the defendants in respect of said corporation. It follows that the injunction must be denied.
Injunction denied.